Citation Nr: 1703087	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to July 1997 and from February 2006 to April 2007.  The Veteran also had active duty for training (ACDUTRA) from September 1986 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal was remanded in February 2016 for further development.  At that time, the issues of entitlement to service connection for a psychiatric disorder and  entitlement to service connection for plantar fasciitis were also on appeal.  Since that time, during the development period, in July 2016 and September 2016 rating decisions, service connection was granted for those claims.  As those appeals were granted in full, they are longer before the Board.

As pertaining to the claim remaining on appeal, additional development is necessary and the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is required prior to the adjudication of the claim.  The Veteran contends that he contracted Hepatitis C as a result of his motor vehicle accident in Korea during active service.  The Veteran has explained that there were five people in the taxi and there was blood everywhere after the accident.  He noted that his face and head had lacerations and has speculated that was how he thought he contracted Hepatitis C.

In its July 2015 remand, the Board instructed that the Veteran be scheduled for a VA examination in order to determine whether it was at least as likely as not that the Veteran's Hepatitis C was related to his service, to include as due to his in-service motor vehicle accident.

A VA examination was conducted in February 2016.  Following examination and review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's Hepatitis C was related to service.  The VA examiner's rationale was that the Veteran stated he was unsure how he contracted Hepatitis C.  The examiner further explained that the Veteran reported being involved in a motor vehicle accident around 1996-1996 which involved blood shed of others, but that the Veteran was not treated or diagnosed with Hepatitis C until 2006, approximately 10 years later.

While the AOJ did obtain a medical examination on remand, the medical opinion did not adequately address whether the Veteran's Hepatitis C was related to his service.  Instead, the examiner merely reiterated some of the facts of the Veteran's claim without rendering an opinion as to whether there was a relationship between the Veteran's Hepatitis C and his service.  Therefore, an additional VA medical opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2016 VA examiner, if available, for an addendum opinion.  If the VA examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized. 

After review of the entire record, the examiner is asked to specifically address the following question:

Whether it is at least as likely as not (a 50 percent probability or greater) that any event, illness, or injury during active service, to include the Veteran's motor vehicle accident in Korea, is etiologically related to the Veteran's Hepatitis C.  A rationale for any opinion expressed must be provided.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







